Title: To Alexander Hamilton from George Washington, 21 August 1797
From: Washington, George
To: Hamilton, Alexander


Mount Vernon 21st Aug 1797
My dear Sir,
Not for any intrinsic value the thing possesses, but as a token of my sincere regard and friendship for you, and as a remembrancer of me; I pray you to accept a Wine cooler for four bottles, which Coll. Biddle is directed to forward from Philadelphia (where with other articles it was left) together with this letter, to your address.
It is one of four, which I imported in the early part of my late Administration of the Government; two only of which were ever used.

I pray you to present my best wishes, in which Mrs. Washington joins me, to Mrs. Hamilton & the family; and that you would be persuaded, that with every sentiment of the highest regard, I remain your sincere friend, and affectionate Hble Servant
Go: Washington
Alexr Hamilton Esqr.
